         Case 9:18-cv-00164-DLC Document 85 Filed 05/29/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


WILLIAM VASQUEZ,                               Case No. CV-18-164-M-DLC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

BNSF RAILWAY COMPANY,
a Delaware corporation,

                     Defendant.
        Judgment

        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 BNSF Railway Company and against Vasquez in accordance with the order issued
 on today's date.

        Dated this 29th day of May, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A.S. Goodwin
                                  A.S. Goodwin, Deputy Clerk
